The defendant’s petition for certification for appeal from the Appellate Court (AC 13998) is granted, limited to the following issue:
“Was the Appellate Court correct in dismissing the defendant’s appeal for mootness in view of the defendant’s claim that it was ‘capable of repetition, yet evading review’ ”?
It is further ordered, sua sponte, that the defendant also address here the issues she raised in her appeal to the Appellate Court, but which it did not reach, namely:
*945Decided December 22, 1994
The Supreme Court docket number is 15162.
Ikechukwu Umeugo and Donald T. Ridley, pro hac vice, in support of the petition.
William H. Narwold and Charles D. Ray, in opposition.
“1. Does a hospital have standing to assert the state’s parens patriae interest in the welfare of a minor child whose adult parent is hospitalized and is refusing allegedly lifesaving medical treatment?
“2. Is the state’s alleged parens patriae interest in the welfare of a minor child whose parent is refusing allegedly lifesaving treatment for religious and medical reasons a compelling state interest that overrides the parent’s common law right of bodily self-determination, federal constitutional rights of bodily self-determination and religious free exercise, and state constitutional right of religious liberty?
“3. Is the forcible administration of unwanted medical treatment to a competent adult the least restrictive, least intrusive means of protecting the state’s alleged parens patriae interest in the welfare of that adult’s minor child?”